Citation Nr: 1629585	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS) or chronic fatigue immune dysfunction syndrome (CFIDS), also claimed as Gulf War Illness.
 
2.  Entitlement to service connection for fibromyalgia, also claimed as Gulf War Illness, to include the claim of entitlement to service connection for disability manifested by muscle and joint pain and/or wasting.
 
3.  Entitlement to service connection for cytomegalovirus and Epstein-Barr virus.
 
4.  Entitlement to service connection for hypothyroidism, to include as secondary to CFS or CFIDS.
 
5.  Entitlement to service connection for mycoplasma, to include as secondary to CFS or CFIDS.
 
6.  Entitlement to service connection for a chronic headache pathology (as a primary diagnosis), to include migraine headaches, to include as secondary to Gulf War Illness.
7.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by pituitary dysfunction, to include as secondary to Gulf War Illness.
 
8.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone, to include as secondary to Gulf War Illness.
 
9.  Entitlement to service connection for disability or disabilities (other than Gulf War Illness) manifested by low natural killer cell function, elevated RNA-S-L, to include as secondary to Gulf War Illness.
 
10.  Entitlement to service connection for disability or disabilities (other than Gulf War Illness) manifested by hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss, to include as secondary to Gulf War Illness.
 
11.  Entitlement to service connection for a cardiovascular disability, to include Long QT Syndrome and tachycardia, and to include as secondary to Gulf War Illness.
 
12.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by neuropsychological symptoms (also described as dysthymia with anxiety and physical symptoms), to include diagnosed somatoform disorder.
 
13.  Entitlement to service connection for a respiratory disability, to include Chlamydia pneumonia, to include as secondary to chronic fatigue syndrome or chronic fatigue immune dysfunction syndrome.
 
14.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by menstrual disorders/vaginitis, to include as secondary to Gulf War Illness.
 
15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
16.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and Dr. K.M.K.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had periods of active duty service from April 1989 to September 1989 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter has been before the Board previously on multiple occasions and has been remanded previously for further development in December 2009, March 2012, and January 2013.

Subsequent to the January 2013 Board remand, the matter was returned again to the Board.  In March 2014, the Board issued a decision and remand in which it denied the Veteran's claims as to issues numbered one through 12 above, and remanded the remaining four issues (numbed 13 through 16 above) for additional development.

The Veteran subsequently sought appeal of the adversely decided issues in the March 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel acting on behalf of the Veteran and the VA Secretary (the parties) filed a Joint Motion for Partial Remand in which they moved that the Court vacate the Board's decision as to all 12 adversely decided issues and remand those issues for further development consistent with the arguments and recommended development set forth in the parties' motion.  The joint motion was granted by the Court in a March 2015 order.

After the matter was returned to the Board subject to the Court's order, the Veteran was notified that the Veterans Law Judge (VLJ) who chaired her October 2009 Board hearing was no longer employed at the Board.  She was advised further of her right to request a new hearing before a currently sitting member of the Board.  The Veteran exercised that right in an April 2015 correspondence.  In July 2015, the Board remanded the matter once again so that the Veteran could be afforded the requested Board hearing.

Additional testimony was received from the Veteran during an April 2016 Board hearing that was chaired by the undersigned VLJ.  A transcript of that testimony is also associated with the record.  The matter now returns to the Board for de novo review.

During the April 2016 Board hearing, the Veteran suggested that the issues on appeal be recharacterized.  As the Board noted in the previous March 2014 decision and remand, a full explanation as to the reorganization and recharacterization of the issues on appeal was provided in the Board's January 2013 remand.  Moreover, the Board reiterates that each of the disabilities on appeal is characterized in broad and inclusive terms, and consideration has been given to all diagnoses raised in the record.

To the extent that the Veteran has suggested that the issues on appeal should include "service connection for gastrointestinal signs or symptoms" and "service connection for abnormal weight loss," the Board observes that service connection is in effect already for the Veteran for irritable bowel syndrome (IBS) which is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319.   The Board points out that the evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where the Veteran's gastrointestinal signs or symptoms, including weight changes, appears to be contemplated as part of the disability rating assigned for the Veteran's IBS disability, and the ratings assigned for that disability are not at issue before the Board, the Board declines to add any issues relating to the Veteran's gastrointestinal signs or symptoms and weight loss at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required for the reasons discussed below:

	A.  Development Consistent with the March 2015 JMR and Court Order

Additionally, and as also discussed above, this matter was remanded by the Board in July 2015 for the sole purpose of affording the Veteran a new Board hearing before a currently sitting member of the Board.  That hearing was held; however, the Board remains subject to the terms of the parties' March 2015 joint motion and the Court's March 2015 order.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of a joint motion for remand).  To that end, the Board has also not had the opportunity to comply with the development ordered by the Court and is obligated to do so at this time.

The parties in their joint motion agreed that the Board failed in its duty to assist by neglecting to obtain records for blood testing reportedly conducted in 1995 or 1996 at "VA Dallas Healthcare Center" (the Board observed parenthetically that the Veteran identified in an April 2014 statement that the reported blood tests were conducted as part of a somatoform disorder clinical trial that was overseen by Dr. Frederick Petty); records related to the Veteran's disability retirement from her United States Navy civil service position; and, records relating to private treatment received from private gastroenterologist, Dr. Mehdi and from mental health treatment provider Dr. David Gerge.

The parties also agreed that the Board erred further in failing to obtain an adequate medical opinion addressing the question of whether the Veteran's somataform disorder is related to her active duty service.  In that regard, the parties assert that the November 2007 VA examiner's negative opinion concerning somatoform disorder is conclusory and is not supported by adequate rationale or discussion.  The parties also note that a June 2013 VA examination provided no supporting rationale for the stated negative opinion that, "it is unlikely that her somatoform disorder is etiologically related to her military service."  On those bases, the parties agreed that the Board must also obtain a new medical opinion concerning the Veteran's somatoform disorder.

Given the above, the AOJ must also make efforts to obtain the records related to the Veteran's reported participation in a 1995 or 1996 somatoform disorder clinical trial study conducted by Dr. Petty at "VA Dallas Healthcare Center" and/or at the address for Dr. Petty provided in the Veteran's April 2014 statement; records related to the Veteran's disability retirement from her United States Navy civil service position; and, records relating to private treatment received from private gastroenterologist, Dr. Mehdi and mental health treatment provider Dr. Gerge.  38 C.F.R. § 3.159.

The Veteran should also be afforded a new VA examination for somatoform disorder, to be conducted by a neuropsychologist, to determine whether there is an etiological relationship between any diagnosed disorder and the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4).

In addition, the joint motion indicated that the Board did not address the Veteran's argument that VA should obtain a medical opinion from Dr. Nancy Klimas.  On remand, the Board notes that the Veteran is free to obtain such opinion from Dr. Klimas.

Lastly, during her most recent hearing, the Veteran indicated that she would obtain a supplemental opinion on her issues from Dr. Kipples.  The Board afforded an additional 90 days for the Veteran to submit such opinion.  As of the date of his remand, such opinion has not been received.  The Veteran is free to obtain such opinion while these matters are in remand status.

	B.  Respiratory and Menstrual Disorders/Vaginitis

As noted in the procedural history detailed above, in March 2014 the Board remanded the issues concerning the Veteran's claims for entitlement to service connection for a respiratory disability, to include Chlamydia pneumonia, to include as secondary to chronic fatigue syndrome or chronic fatigue immune dysfunction syndrome; and disability (other than Gulf War Illness) manifested by menstrual disorders/vaginitis, to include as secondary to Gulf War Illness, for further development.  Such development was to include:  obtaining addendum opinions to an October 2013 VA examination report as to the Veteran's respiratory and gynecological disorders, and readjudication of the aforementioned issues by the AOJ.

In performing the development ordered above, the RO scheduled the Veteran to undergo a VA gynecological examination in January 2016.  The Veteran did not appear for the scheduled examination and advised VA initially that she was too ill to report for the examination.  Subsequently, she advised VA that she was refusing to be examined by a VA appointed or contracted physician and that she was electing to have a VA disability benefits questionnaire (DBQ) completed and submitted to VA by her own private gynecologist.  To date, VA has yet to receive a DBQ from the Veteran's private physician.

In view of the foregoing and in consideration of the other development ordered above, the Board finds that the Veteran should be afforded another opportunity to submit a DBQ for her private physician.

	C.  Inextricably Intertwined Issues

In this case, the additional development and ultimate outcome of each of the service connection issues on appeal will impact the analysis and ultimate disposition of the Veteran's claims for TDIU and special monthly compensation.  Accordingly, the TDIU and special monthly compensation issues are inextricably intertwined with the service connection issues, and the Board's consideration of those issues must be deferred pending resolution of the intertwined service connection issues.

	D.  Other Development

Prior to obtaining the addendum opinions and/or arranging the examinations ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for her disabilities since her more recent April 2016 Board hearing.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked whether she has additional evidence pertaining to her claims since April 2016, and if so, assist her in obtaining it.  Any relevant VA treatment records dated from April 2016 to the present should be associated with the record.

2.  Obtain the records related to the Veteran's reported participation in a 1995 or 1996 somatoform disorder clinical trial study conducted by Dr. Frederick Petty at "VA Dallas Healthcare Center" and/or at the Omaha, Nebraska address for Dr. Petty provided in the Veteran's April 2014 statement; records related to the Veteran's disability retirement from her United States Navy civil service position; and records relating to private treatment received from private gastroenterologist Dr. Mehdi and mental health provider Dr. David Gerge.  

Inform the Veteran that she is invited to solicit an opinion on her claims from Dr. Nancy Klimas, and to obtain an opinion on her claims from Dr. Kipples, as she indicated she would do during her most recent hearing.  The Veteran is also reminded that she indicated she planned to submit a DBQ that addressed her claimed disability manifested by menstrual disorders/vaginitis, which has not been received.  

If such efforts yield negative results, a notation to that effect should be noted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the November 2007 and June 2013 VA examination reports should be returned to an appropriate examiner for an addendum opinion.  If determined necessary, the Veteran should be afforded another VA examination.

The addendum should discuss the Veteran's in-service symptomatology and provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any of those symptoms are etiologically related to any current psychiatric disorder, to include somatoform disorder or otherwise demonstrate the presence of a somatoform disorder.

The Veteran's claims file should be made available to the examiner, and the examiner must review the entire claims before offering an opinion.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in the report.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

